DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 08/18/2022. Claims 1, 3, 4, 9, have been amended. Claims 2 have been cancelled. Claims 1, 3-11 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 3, 4, and 9, and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 3, 4 and 9, the Applicant has changed “to be conducted chip” to “electrode”. However, nowhere in the Specification is the “to be conducted chip” identified as an electrode, nor is the term electrode used in the Application at all. As such the introduction of “electrode” into the claims is an introduction of new matter. 
Note: In the previous Office Action dated 06/08/2022, Examiner interpreted the to be conducted chips as electrodes (as the is the closest guess the Examiner could make as to what this structure could possibly be) for the purposes of examination and conducting prior art search, as the “to be conducted chips” were not defined in the Specification or claims. That does not mean that the “to be conducted chip” is necessarily an electrode and only an electrode as neither the Specification nor the claim define it as such. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim is dependent on now cancelled claim 2. As such the claim is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160022210 A1 (hereinafter referred to as “Nuovo”) in view of US 20160089053 A1 (hereinafter referred to as “Lee”).
Regarding claim 1, Nuovo, a wrist worn physiological sensor, teaches a wearable detection device (Figure 1 and associated description), comprising a main body (18, 20 and 26; paragraphs [0045]-[0047]; Figures 1-4), a first belt body and a second belt body (12; paragraphs [0043]; Figures 1-4), a flexible circuit board (32; paragraphs [0036]-[0037], [0048]-[0052]; Figures 1-4) and a plurality of electrodes (electrodes; paragraph [0049], [0076])
wherein the first belt body and the second belt body are connected to two sides of the main body respectively (as shown Figures 1-4), and the main body comprises a power source (22; paragraph [0052]; Figures 1-4), a control circuit (20; paragraph [0046]; Figures 1-4) connected to the power source (22; paragraph [0046]; Figures 1-4), and a processor connected to the control circuit (36; paragraph [0046]; Figures 1-4);
the flexible circuit board is disposed in the first belt body (as shown in Figures 1-4) and is connected to the main body (paragraphs [0036]-[0037], [0043], [0048]-[0052]; Figures 1-4), and the plurality of electrodes are disposed in the first belt body and are connected to the flexible circuit board (electrodes; paragraph [0049], [0076]);
and wherein when the first belt body and the second belt body are interconnected, the electrodes positioned at a junction point is conducted (paragraph [0049]); but does not explicitly teach wherein the first belt body is provided with a plurality of buckle holes, and the plurality of electrodes are respectively disposed at a periphery of the plurality of buckle holes.
However, Lee teaches wherein when the first belt body and the second belt body are interconnected, the electrodes positioned at a junction point is conducted (paragraph [0049]); but does not explicitly teach wherein the first belt body is provided with a plurality of buckle holes, and the plurality of electrodes are respectively disposed at a periphery of the plurality of buckle holes (paragraphs [0048]-[0051]; as shown in Figure 1B; Note: under the broadest reasonable interpretation Lee teaches electrodes at a periphery of the buckles). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nuovo, to have the buckle holes and the plurality of electrodes disposed at a periphery of the buckles holes, as taught by Lee, because the buckle holes provide a means of connecting the two belt bodies. 
Regarding claim 7, Nouvo, in view of Lee, teaches wherein the first belt body and the second belt body are made of a flexible material (paragraph [0043]).
Regarding claim 9, Nuovo, in view of Lee, teaches wherein the electrode is conducted for detecting a human health parameter (paragraph [0048]).
Regarding claim 10, Nuovo, in view of Lee, teaches wherein the human health parameter comprises at least one of a pulse, a heart rate, a blood pressure, and a body temperature (paragraph [0048]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuovo, in view of Lee, as applied to claim 7 above, and further in view of US 20170347895 A1 (hereinafter referred to as “Wei”).
Regarding claim 8, Nouvo, in view of Lee, does not explicitly teach wherein the flexible material comprises: fluororubber or silica gel.
However, Wei, a wrist worn health monitor, teaches wherein the flexible material comprises: fluororubber or silica gel (paragraphs [0136]-[0137]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nouvo, in view of Lee, to use silica gel, as taught by Wei, because doing so provides a flexible material to allow the strap to conform to a user’s wrist.

Response to Arguments
Applicant’s arguments, filed 08/18/2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections have been withdrawn. 

Applicant’s arguments, filed 08/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 by Nuovo, in view of Lee. 


Conclusion
Claims 3, and the claims dependent thereof, are rejected as they are dependent on claim 1 which is rejected under 35 USC 112(a), however, claim 3, and claims dependent thereof, present allowable subject matter over the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792